755 N.W.2d 621 (2008)
482 Mich. 900
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Dexter Durrell COOPER, Defendant-Appellee.
Docket No. 136859. COA No. 280024.
Supreme Court of Michigan.
July 30, 2008.

Order
On order of the Court, the application for leave to appeal the June 27, 2008 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE that order of the Court of Appeals and REINSTATE the stay imposed by the Court of Appeals on August 27, 2007.
MICHAEL F. CAVANAGH, J., would deny leave to appeal.
MARILYN J. KELLY, J., would deny leave to appeal because she does not believe that the stay should be reinstated.